Citation Nr: 0112106	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-11 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for residuals of a left 
wrist fracture, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel

INTRODUCTION

The veteran had active service from April 1979 until May 
1979.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which continued a 30 percent 
disability evaluation for residuals of a left wrist fracture.  

The veteran requested a video conference hearing in June of 
2000, but withdrew that request at her personal hearing in 
July 2000 at the RO, stating that the RO hearing was 
sufficient.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained.

2.  The veteran's left wrist fracture is not productive of 
severe incomplete paralysis of the lower radicular group.

3.  The veteran's left wrist fracture does not manifest 
limitation of motion that is equivalent to ankylosis.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for residuals of a left wrist fracture have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.46, 4.59, 4.124a, 
Diagnostic Code 8512 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that her service-connected 
residuals of a left wrist fracture should be rated higher 
than the current 30 percent rating.  Specifically, she, 
through her representative, contends that her disability 
should be given a 40 rating, either due to pain or based upon 
the extent of paralysis in her left hand.

As a preliminary matter, the Board finds that all relevant 
facts have been sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act.  See Veterans Claims Assistance Act of 2000 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In this 
regard, the Board notes that VA fulfilled its duty to assist 
the veteran by obtaining and fully developing all relevant 
evidence necessary for an equitable disposition of the issue 
on appeal.  The veteran's service medical records have been 
obtained, as well as other treatment records from the VA 
Medical Center in Louisville, Kentucky.  The veteran has also 
been afforded a VA examination, and presented testimony in 
support of her claim at a personal hearing held in July 2000.  
As such, the Board finds that this case is ready for 
appellate review.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2000).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be considered as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). The factors 
involved in evaluating and rating disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint; or pain on movement.  See 
38 C.F.R. § 4.45. 

Historically, a May 1980 rating decision granted the veteran 
service connection for residuals of a left wrist fracture 
and, deeming the residuals of the injury analogous to 
incomplete paralysis of the lower radicular groups under 
38 C.F.R. § 4.124a, Diagnostic Chart 8512, assigned a 30 
percent disability rating evaluation.  The 30 percent 
disability evaluation has remained in effect since that time 
and is now a protected evaluation, having been in effect for 
20 years or more.  See 38 C.F.R. § 3.951(b).

Reviewing the evidence of record reveals that the veteran was 
afforded a VA examination in February of 2000, in connection 
with her current claim for an increased rating.  At that 
time, the veteran complained of increased pain in her left 
wrist.  Evaluation of the left wrist revealed tenderness to 
palpation at the base of the metacarpophalangeal joint.  The 
examiner found no muscle wasting of the left wrist or hand, 
and there was good muscle development of the left forearm.  
Bicep and tricep muscle strength was 5/5.  The veteran had 
grip strength of 4/5, despite the examiner noting that she 
made minimal effort and wearing bilateral cock-up splints on 
her wrists.  Range of motion in the veteran's left wrist 
"while distracted" was dorsiflexion of 75 degrees and 
plantar flexion of 50 degrees.  There was no pain on range of 
motion.  No tenderness or swelling of the left wrist was 
found.  The examiner stated that the veteran's grip strength 
bilaterally was diminished on examination due to the 
immobilization of the wrists by "cock-up splints" she was 
wearing.  However, the examiner stated that the veteran 
"use[d] her hands normally during distraction."  X-rays of 
the veteran's wrist revealed no significant osseous or 
articular abnormality, and the soft tissues were 
unremarkable.  The impression was a "normal exam."  In 
light of all the foregoing evidence, the examiner diagnosed 
the veteran with a history of left wrist fracture.

VA Medical records dated from January to June 2000 were also 
obtained.  Electromyogram and nerve conduction velocity 
testing of February 2000 revealed no evidence of cervical 
radiculopathy, myopathy, median or ulnar neuropathies.  The 
veteran also tested negative for carpal tunnel syndrome.  In 
January 2000, VA medical staff suggested the veteran begin 
using wrist splints and paraffin treatments to decrease her 
pain.  Approximately one month later, the veteran said wrist 
supports and paraffin baths of the wrists did decrease her 
pain.  She also has a home exercise regimen for her wrist and 
hand.  

In her personal hearing of July 2000, the veteran related 
that upon her injury in service, her wrist was cast, and she 
was released the same day without any medications.  The 
veteran complained that she is unable to work because of her 
wrist problems, and held her last job in 1994.  The veteran 
said she also has interruption of her sleep two or three 
times per night due to pain.  The veteran stated she wore the 
splints prescribed by the VA mainly at night and raining 
because that was when her wrist "really hurt."  She says 
she uses a paraffin wax bath on her wrist before she goes to 
bed each night, as well as a home exercise program for her 
hand to do three times a day.  The veteran was asked to 
characterize her pain on a scale of one through ten, with ten 
being the worst pain.  The veteran characterized her pain 
while present at her hearing as an eight.  With movement of 
the wrist, the veteran endorsed a pain level of nine.

The veteran's wrist disability is currently evaluated under 
38 C.F.R. § 4.124a, Diagnostic Code 8512, which sets forth 
the criteria for rating the lower radicular group, peripheral 
nerves.  Since the veteran is right handed and her disability 
concerns her left wrist, it is rated as a "minor" extremity 
under Diagnostic Code 8512.  A 30 percent disability 
evaluation under Diagnostic Code 8512 is assigned if there is 
moderate, incomplete paralysis of the lower radicular group.  
A higher evaluation of 40 percent is warranted where there is 
severe, incomplete paralysis.  The Board notes that the term 
"incomplete paralysis," with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  

Reviewing the rating criteria in relation to the relevant 
evidence, the Board finds that the veteran's disability 
picture is not consistent with an evaluation in excess of 30 
percent.  The objective clinical evidence of the veteran's 
most recent VA exam does not show symptomatology warranting a 
40 percent disability for severe, incomplete paralysis.  In 
that regard, electromyogram and nerve conduction velocity 
testing revealed no evidence of cervical radiculopathy, 
myopathy, median or ulnar neuropathies.  The veteran also 
tested negative for carpal tunnel syndrome.  X-rays of the 
veteran's wrist revealed no significant osseous or articular 
abnormality, and the soft tissues were unremarkable.  There 
was no muscle wasting of the left wrist, grip strength was 
4/5, with minimal effort, and range of motion was normal.  
The examiner indicated that the veteran used her hands 
normally during distraction, and the concluding diagnosis was 
history of left wrist fracture.  The Board finds that this 
diagnosis is inconsistent with the severe, incomplete 
paralysis standard that must be demonstrated in order for a 
40 percent disability evaluation to be assessed under 
38 C.F.R. § 4.124(a), Diagnostic Code 8712.  

In assessing the veteran's disability, the Board has also 
considered whether the veteran's residual of a left wrist 
fracture warrants a higher rating under any other related 
diagnostic codes.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5215, a 10 percent disability evaluation is assigned where 
wrist dorsiflexion is less than 15 degrees and palmar flexion 
is limited in line with the forearm.  However, a 10 percent 
rating is the highest rating available under that diagnostic 
code, and would not offer a higher rating in this case.  

The only other potentially applicable diagnostic code 
provision offering a higher rating, is 38 C.F.R. § 4.71a, 
Diagnostic Code 5214, which prescribes a 40 percent rating 
for wrist ankylosis, minor extremity.  Thus, the Board has 
considered whether the veteran's left wrist disability 
manifests limitation of motion equivalent to ankylosis.  
Ankylosis is "[s]tiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint."  See Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (quoting from Stedman's Medical Dictionary 87 (25th 
ed. 1990).  The Board notes that normal range of wrist motion 
is demonstrated in 38 C.F.R. § 4.71, Plate I as 70 degrees on 
dorsiflexion and 80 degrees on palmar flexion.  According to 
the February 2000 VA examination, the veteran had 
dorsiflexion to 75 degrees and palmar flexion to 50 degrees, 
with no pain on motion.  As such, the medical evidence 
indicates that the veteran has full range of motion of the 
left wrist, and her disability does not warrant a higher 
rating by rating by analogy to ankylosis.  

The Board has also considered the veteran's complaints of 
pain.  However, the February 2000 VA examination report 
contains no objective evidence of pain or swelling in the 
left wrist.  Muscle tone for all areas of the left hand, 
wrist and arm was found to be normal.  Muscle strength was 
good, with grip strength of 4/5 despite minimal effort and 
wrist splint.  Thus, the Board finds that the veteran's 
complaints of pain and functional loss are contemplated in 
the currently assigned 30 percent rating, and there is no 
basis for a higher rating.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 206-7 (1995).

In short, the Board finds that the currently assigned 30 
percent rating for the veteran's residuals of a left wrist 
fracture is appropriate, and the preponderance of the 
evidence is against a higher rating at this time.  

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
residuals of a left wrist fracture, including any effects on 
the veteran's earning capacity and her ordinary activity.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board has also 
applied all pertinent aspects of 38 C.F.R. Parts 3 and 4.  In 
conclusion, the current medical evidence is consistent with 
no more than a 30 percent rating for residuals of a left 
wrist fracture.  Should the veteran's disability picture 
change in the future, she may be assigned a higher rating.  
See 38 C.F.R. § 4.1.  At present, however, there is no basis 
for a higher rating.  The Board has considered the benefit of 
the doubt rule in this case, but as there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the claim, the rule is not applicable 
in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).

The Board notes that in exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
"extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

In the present case, while the Board notes the veteran's 
contentions that she is no longer able to work as a medical 
assistant or waitress since the in-service injury, there is 
no objective showing that the veteran's residuals of a left 
wrist fracture have caused marked interference with 
employment (beyond that interference contemplated in the 
currently assigned 30 percent rating), necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards.  In that 
regard, the Board emphasizes that purpose of assigning 
schedular ratings is to represent the average impairment in 
earning capacity resulting from a service-connected 
disability.  See 38 C.F.R. § 4.1.  Thus, in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

The claim for an evaluation in excess of 30 percent for 
residuals of a left wrist fracture is denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

